      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 1 of 21



 1   ANTHONY L. FRANÇOIS, No. 184100
     afrancois@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747
 6   Attorneys for Proposed Defendant-Intervenors
     Chantell and Michael Sackett
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
      STATE OF CALIFORNIA, et al.,                                   No. 3:20-cv-03005-RS
12
                                             Plaintiffs,         [PROPOSED] ANSWER OF
13                                                             DEFENDANT-INTERVENORS
             v.                                                 CHANTELL AND MICHAEL
14                                                                     SACKETT
      ANDREW R. WHEELER, as Administrator of the
15    U.S. Environmental Protection Agency, et al.,
16                                         Defendants,
17    and                                                  Judge: Honorable Richard Seeborg
18    CHANTELL and MICHAEL SACKETT,
19                              Defendant-Intervenors.
20

21

22

23

24

25

26

27

28
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 2 of 21



 1           For their answer to the complaint of State of California by and through Attorney General
 2   Xavier Becerra and California State Water Resources Control Board, State of New York, State of
 3   Connecticut, State of Illinois, State of Maine, State of Maryland, State of Michigan, State of New
 4   Jersey, State of New Mexico, State of North Carolina ex rel. Attorney General Joshua H. Stein,
 5   State of Oregon, State of Rhode Island, State of Vermont, State of Washington, State of Wisconsin,
 6   Commonwealths of Massachusetts and Virginia, the North Carolina Department of Environmental
 7   Quality, the District of Columbia, and the City of New York (collectively “State Plaintiffs”),
 8   Defendant-Intervenors Chantell Sackett and Michael Sackett (“The Sacketts”) admit, deny, and
 9   allege as follows:
10                                            INTRODUCTION
11           1.      The Sacketts admit the allegations in paragraph 1 to the extent that those named are
12   the parties to this lawsuit.
13           2.      The allegations in paragraph 2 purport to characterize the Navigable Waters
14   Protection Rule: Definition of “Waters of the United States” (2020 Rule), which speaks for itself
15   and is the best evidence of its contents. Any allegations contrary to the plain language and meaning
16   of the 2020 Rule are denied.
17           3.      The allegations in paragraph 3 purport to characterize the 2020 Rule and the Clean
18   Water Act which speak for themselves and are the best evidence of their contents. Any allegations
19   contrary to the plain language and meaning of these documents are denied. The allegations in
20   paragraph 3 also contain conclusions of law to which no answer is required; to the extent they may
21   be deemed allegations of fact, they are denied.
22           4.      The allegations in paragraph 4 purport to characterize the 2020 Rule and the 2015
23   “Clean Water Rule,” which speak for themselves and are the best evidence of their contents. Any
24   allegations contrary to the plain language and meaning of these Rules are denied.
25           5.      The allegations in paragraph 5 purport to characterize the 2019 Rule, which speaks
26   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
27   meaning of the 2019 Rule are denied.
28   ///
     Answer of Defendant-Intervenors
     No. 4:19-cv-06013-JST                             2
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 3 of 21



 1           6.      The allegations in paragraph 6 purport to characterize the 2020 Rule, the 2019 Rule,
 2   and the Clean Water Act, which speak for themselves and are the best evidence of their contents.
 3   Any allegations contrary to the plain language and meaning of these documents are denied. The
 4   allegations in paragraph 6 also constitute conclusions of law to which no answer is required; to the
 5   extent they may be deemed allegations of fact, they are denied.
 6           7.      The allegations in paragraph 7 constitute conclusions of law to which no answer is
 7   required; to the extent they may be deemed allegations of fact, they are denied.
 8           8.      The allegations in paragraph 8 constitute conclusions of law and Plaintiffs’
 9   characterization of the 2020 Rule and 33 U.S.C. § 1251(a), to which no answer is required; to the
10   extent they may be deemed allegations of fact, they are denied.
11           9.      The allegations in paragraph 6 purport to characterize the 2020 Rule, the 2015 Rule,
12   the 2019 Rule, and the Clean Water Act, which speak for themselves and are the best evidence of
13   their contents. Any allegations contrary to the plain language and meaning of these documents are
14   denied. The allegations in paragraph 9 also constitute conclusions of law to which no answer is
15   required; to the extent they may be deemed allegations of fact, they are denied.
16           10.     The Sacketts lack information sufficient to form a belief as to the truth of the
17   allegations in paragraph 10, and on that basis deny the same.
18           11.     The allegations in paragraph 11 constitute conclusions of law to which no answer is
19   required; to the extent they may be deemed allegations of fact, they are denied.
20           12.     The allegations in paragraph 12 constitute Plaintiffs’ characterization of their claim
21   for relief, which requires no response. To the extent that a response may be deemed required, the
22   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
23                                     JURISDICTION AND VENUE
24           13.     The allegations in paragraph 13 constitute conclusions of law to which no answer is
25   required; to the extent they may be deemed allegations of fact, they are denied.
26           14.     The allegations in paragraph 14 constitute conclusions of law to which no answer is
27   required; to the extent they may be deemed allegations of fact, they are denied.
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             3
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 4 of 21



 1                                     INTRADISTRICT ASSIGNMENT
 2           15.     The allegations in paragraph 15 constitute conclusions of law to which no answer is
 3   required; to the extent they may be deemed allegations of fact, they are denied.
 4                                                 PARTIES
 5           16.     The Sacketts admit the allegations in the first, third, and fifth sentences of paragraph
 6   16. The allegations in the fourth sentence paragraph 16 purport to characterize 33 U.S.C. § 1362(3),
 7   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 8   language and meaning of this provision are denied. The Sacketts lack information sufficient to form
 9   a belief as to the truth of the allegations in the remainder of paragraph 16, and on that basis deny
10   the same
11           17.     The Sacketts admit the allegations in paragraph 17.
12           18.     The allegations in paragraph 18 constitute conclusions of law to which no answer is
13   required.
14           19.     The Sacketts admit the allegations in paragraph 19.
15           20.     The allegations in paragraph 20 constitute conclusions of law to which no answer is
16   required.
17                         STATUTORY AND REGULATORY FRAMEWORK
18   The Administrative Procedure Act
19           21.     The allegations in paragraph 21 constitute conclusions of law to which no answer is
20   required; to the extent they may be deemed allegations of fact, they are denied.
21           22.     The allegations in paragraph 22 purport to characterize 5 U.S.C. § 551(5), which
22   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
23   language and meaning of this provision are denied.
24           23.     The allegations in paragraph 23 purport to characterize the APA and 5 U.S.C. §
25   553(b), (c), which speak for themselves and are the best evidence of their contents. Any allegations
26   contrary to the plain language and meaning of these provisions are denied.
27   ///
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             4
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 5 of 21



 1           24.     The allegations in paragraph 24 purport to characterize 5 U.S.C. § 553(c), which
 2   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of this provision are denied.
 4           25.     The allegations in paragraph 25 purport to characterize 5 U.S.C. § 553(c), which
 5   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 6   language and meaning of this provision are denied. The allegations in paragraph 25 also contain
 7   conclusions of law, to which no answer is required; to the extent they may be deemed allegations
 8   of fact, they are denied.
 9           26.     The allegations in paragraph 26 constitute conclusions of law and Plaintiffs’
10   characterization of the APA, to which no answer is required; to the extent they may be deemed
11   allegations of fact, they are denied.
12           27.     The allegations in paragraph 27 constitute conclusions of law and Plaintiffs’
13   characterization of the APA, to which no answer is required; to the extent they may be deemed
14   allegations of fact, they are denied.
15           28.     The allegations in paragraph 28 constitute conclusions of law and Plaintiffs’
16   characterization of the APA, to which no answer is required; to the extent they may be deemed
17   allegations of fact, they are denied.
18           29.     The allegations in paragraph 29 purport to characterize 5 U.S.C. § 706(2)(A), which
19   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
20   language and meaning of this provision are denied. The allegations in paragraph 29 also contain
21   conclusions of law, to which no answer is required; to the extent they may be deemed allegations
22   of fact, they are denied.
23   The Clean Water Act
24           30.     The allegations in paragraph 30 purport to characterize the Clean Water Act and 33
25   U.S.C. § 1251(a), which speak for themselves and are the best evidence of their contents. Any
26   allegations contrary to the plain language and meaning of these provisions are denied.
27   ///
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                            5
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 6 of 21



 1           31.     The allegations in paragraph 31 purport to characterize 33 U.S.C. §§ 1311(a), 1342,
 2   1344, and 1362(7), (12), which speak for themselves and are the best evidence of their contents.
 3   Any allegations contrary to the plain language and meaning of these provisions are denied.
 4           32.     The allegations in paragraph 32 constitute conclusions of law to which no answer is
 5   required; to the extent they may be deemed allegations of fact, they are denied.
 6           33.     The allegations in paragraph 33 purport to characterize the Clean Water Act, S. Rep.
 7   No. 92-414 at 77 (1972), and 33 U.S.C. §§ 1311, 1342, and 1344, which speak for themselves and
 8   are the best evidence of their contents. Any allegations contrary to the plain language and meaning
 9   of these documents are denied.
10           34.     The allegations in paragraph 34 purport to characterize the Clean Water Act and 33
11   U.S.C. § 1344 (a), (h), which speak for themselves and are the best evidence of their contents. Any
12   allegations contrary to the plain language and meaning of these documents are denied.
13           35.     The allegations in paragraph 35 purport to characterize the Clean Water Act, and 33
14   U.S.C. §§ 1342(a), (b), which speak for themselves and are the best evidence of their contents. Any
15   allegations contrary to the plain language and meaning of these provisions are denied.
16           36.     The allegations in paragraph 36 purport to characterize 33 U.S.C. § 1342(d), which
17   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
18   language and meaning of this provision are denied.
19           37.     The allegations in paragraph 37 purport to characterize 33 U.S.C. § 1313, which
20   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
21   language and meaning of this provision are denied.
22           38.     The allegations in paragraph 38 purport to characterize 33 U.S.C. § 1341(a)(1), (2),
23   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
24   the plain language and meaning of these provisions are denied.
25           39.     The allegations in paragraph 39 purport to characterize the Clean Water Act and 33
26   U.S.C. §§ 1321(b), (j)(5), (s), which speak for themselves and are the best evidence of their
27   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                            6
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 7 of 21



 1   The allegations in paragraph 39 also contain conclusions of law to which no answer is required; to
 2   the extent they may be deemed allegations of fact, they are denied.
 3             40.   The allegations in the first sentence of paragraph 40 purport to characterize the
 4   Clean Water Act, and 33 U.S.C. § 1370(1), which speak for themselves and are the best evidence
 5   of their contents. Any allegations contrary to the plain language and meaning of these provisions
 6   are denied. The Sacketts lack information sufficient to form a belief as to the truth of the remaining
 7   allegations in paragraph 40, and on that basis deny the same. The remaining allegations in paragraph
 8   40 also contain conclusions of law to which no answer is required.
 9   Agency Regulations and Guidance Defining “Waters of the United States”
10             41.   The allegations in paragraph 41 purport to characterize 42 Fed. Reg. 37, 144 (July
11   19, 1977); 45 Fed. Reg. 85,336 (Dec. 24, 1980); 47 Fed. Reg. 31,794 (July 22, 1982); 51 Fed. Reg.
12   41,206 (Nov. 13, 1986); and 53 Fed. Reg. 20,764 (June 6, 1988) (the 1980s Regulations), which
13   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
14   plain language and meaning of these documents are denied.
15             42.   The allegations in paragraph 42 purport to characterize the 2003 SWANCC
16   Guidance, which speaks for itself and is the best evidence of its contents. Any allegations contrary
17   to the plain language and meaning of this document are denied.
18             43.   The allegations in paragraph 43 purport to characterize the 2008 Rapanos Guidance,
19   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
20   language and meaning of this document are denied.
21             44.   The allegations in paragraph 44 purport to characterize the 2008 Rapanos Guidance,
22   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
23   language and meaning of this document are denied.
24             45.   The allegations in paragraph 45 purport to characterize 80 Fed. Reg. at 37,054 and
25   82 Fed. Reg. 34,899, 34,901. Which speak for themselves and are the best evidence of their
26   contents. Any allegations contrary to the plain language and meaning of these documents are
27   denied.
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             7
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 8 of 21



 1           46.     The allegations in paragraph 46 purport to characterize the 2015 Rule, which speaks
 2   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
 3   meaning of this document are denied. The allegations in the second sentence of paragraph 46 also
 4   constitute conclusions of law, to which no answer is required; to the extent they may be deemed
 5   allegations of fact, they are denied.
 6           47.     The allegations in paragraph 47 purport to characterize the 2015 Rule and U.S. EPA,
 7   Connectivity of Streams and Wetland to Downstream Waters: A Review and Synthesis of the
 8   Scientific Evidence (Final Report), EPA/600/R-14/475F (Washington, D.C. 2015) (2015
 9   Connectivity Report), which speak for themselves and are the best evidence of their contents. Any
10   allegations contrary to the plain language and meaning of these documents are denied.
11           48.     The allegations in paragraph 48 purport to characterize 82 Fed. Reg. 12,497
12   (April 25, 2017) (Executive Order 13778), which speaks for itself and is the best evidence of its
13   contents. Any allegations contrary to the plain language and meaning of this document are denied.
14   The allegations in paragraph 48 also contain conclusions of law, to which no answer is required; to
15   the extent they may be deemed allegations of fact, they are denied.
16           49.     The allegations in paragraph 49 purport to characterize 84 Fed. Reg. 4,154 (Feb. 14,
17   2019) (the 2019 Rule), which speaks for itself and is the best evidence of its contents. Any
18   allegations contrary to the plain language and meaning of this document are denied.
19   The 2020 Rule
20           50.     The allegations in paragraph 50 purport to characterize Executive Order No. 13778,
21   the 2020 Rule, the 1980s Regulations, the SWANCC Guidance, the Rapanos Guidance, the 2015
22   Rule, and the 2019 Rule, which speak for themselves and are the best evidence of their contents.
23   Any allegations contrary to the plain language and meaning of these documents are denied. The
24   allegations in paragraph 50 also constitute conclusions of law to which no answer is required; to
25   the extent they may be deemed allegations of fact, they are denied.
26           51.     The allegations in paragraph 51 purport to characterize the 2020 Rule, which speaks
27   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
28   meaning of this document are denied. The allegations in Footnote 3 constitute conclusions of law
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             8
       Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 9 of 21



 1   to which no answer is required; to the extent they may be deemed allegations of fact, they are
 2   denied.
 3             52.   The allegations in paragraph 52 purport to characterize the 2020 Rule, which speaks
 4   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
 5   meaning of this document are denied.
 6             53.   The allegations in paragraph 53 purport to characterize the 2020 Rule, which speaks
 7   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
 8   meaning of this document are denied.
 9             54.   The allegations in paragraph 54 purport to characterize the 2020 Rule, which speaks
10   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
11   meaning of this document are denied.
12             55.   The allegations in paragraph 55 purport to characterize the 2020 Rule, which speaks
13   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
14   meaning of this document are denied. The allegations in paragraph 55 also constitute conclusions
15   of law to which no answer is required; to the extent they may be deemed allegations of fact, they
16   are denied.
17             56.   The allegations in paragraph 56 purport to characterize the 2020 Rule, the Rapanos
18   Guidance, the 2015 Rule, and the 2019 Rule, which speak for themselves and are the best evidence
19   of their contents. Any allegations contrary to the plain language and meaning of these documents
20   are denied.
21             57.   The allegations in paragraph 57 purport to characterize the 2020 Rule and USACE
22   Internal Communication, September 4-5, 2017, “Breakdown of Flow Regimes in NHD Streams
23   Nationwide,” which speak for themselves and are the best evidence of their contents. Any
24   allegations contrary to the plain language and meaning of these documents are denied. The
25   allegations in paragraph 57 also constitute conclusions of law to which no answer is required; to
26   the extent they may be deemed allegations of fact, they are denied.
27   ///
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             9
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 10 of 21



 1   The 2020 Rule’s Deficiencies
 2           58.     The allegations in paragraph 58 constitute conclusions of law to which no answer is
 3   required; to the extent they may be deemed allegations of fact, they are denied.
 4           59.     The allegations in paragraph 59 purport to characterize the 2020 Rule, which speaks
 5   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
 6   meaning of this document are denied.
 7           60.     The allegations in paragraph 60 constitute conclusions of law and Plaintiffs’
 8   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
 9   allegations of fact, they are denied.
10           61.     The allegations in paragraph 61 constitute conclusions of law and Plaintiffs’
11   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
12   allegations of fact, they are denied.
13           62.     The allegations in paragraph 62 constitute conclusions of law and Plaintiffs’
14   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
15   allegations of fact, they are denied.
16           63.     The allegations in paragraph 63 purport to characterize the 2015 Rule and its
17   associated record, which speak for themselves f and are the best evidence of their contents. Any
18   allegations contrary to the plain language and meaning of these documents are denied.
19           64.     The allegations in paragraph 64 purport to characterize EPA’s 2015 Connectivity
20   Report, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
21   the plain language and meaning of this document are denied.
22           65.     The allegations in paragraph 65 constitute conclusions of law and Plaintiffs’
23   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
24   allegations of fact, they are denied. Any allegations contrary to the plain language and meaning of
25   the 2020 Rule are further denied.
26           66.     The allegations in paragraph 66 purport to characterize 85 Fed. Reg. at 22,261,
27   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
28   language and meaning of this document are denied.
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             10
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 11 of 21



 1             67.   The allegations in paragraph 67 and Footnote 7 purport to characterize the SAB Draft
 2   Commentary on Proposed Final Rule (Oct. 16, 2019) and SAB Commentary on the Proposed Rule
 3   Defining the Scope of Waters Federally Regulated Under the Clean Water Act (Feb. 27, 2020),
 4   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
 5   the plain language and meaning of these documents are denied.
 6             68.   The allegations in paragraph 68 purport to characterize the 2020 Rule, which speaks
 7   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
 8   meaning of this document are denied.
 9             69.   The allegations in paragraph 69 purport to characterize the 2020 Rule, which speaks
10   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
11   meaning of this document are denied. The allegations in paragraph 69 also contain conclusions of
12   law, to which no answer is required; to the extent they may be deemed allegations of fact, they are
13   denied.
14             70.   The allegations in paragraph 70 constitute conclusions of law and Plaintiffs’
15   characterization of the 2020 Rule, the Rapanos Guidance, the 2015 Rule, and the 2019 Rule, to
16   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
17             71.   The allegations in paragraph 71 constitute conclusions of law and Plaintiffs’
18   characterization of the 2020 Rule, the Rapanos Guidance, the 2015 Rule, and the 2019 Rule, to
19   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
20             72.   The allegations in paragraph 72 constitute conclusions of law and Plaintiffs’
21   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
22   allegations of fact, they are denied.
23             73.   The allegations in paragraph 73 purport to characterize the 2020 Rule and its
24   associated record, which speak for themselves and are the best evidence of their contents. Any
25   allegations contrary to the plain language and meaning of these documents are denied.
26             74.   The allegations in paragraph 74 purport to characterize the 2020 Rule and its
27   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
28   contrary to the plain language and meaning of these documents are denied.
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             11
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 12 of 21



 1                        THE 2020 RULE HARMS THE STATES AND CITIES
 2           75.     The allegations in paragraph 75 constitute conclusions of law to which no answer is
 3   required; to the extent they may be deemed allegations of fact, they are denied.
 4           76.     The Sacketts lack information sufficient to form a belief as to the truth of the
 5   allegations in paragraph 76, and on that basis deny the same. The allegations in the final sentence
 6   of paragraph 76 also contain conclusions of law to which no answer is required.
 7           77.     The Sacketts lack information sufficient to form a belief as to the truth of the
 8   allegations in paragraph 77, and on that basis deny the same.
 9           78.     The Sacketts lack information sufficient to form a belief as to the truth of the
10   allegations in the first sentence of paragraph 78, and on that basis deny the same. The remaining
11   allegations in paragraph 78 purport to characterize the 2020 Rule, which speaks for itself and is the
12   best evidence of its contents. Any allegations contrary to the plain language and meaning of this
13   document are denied.
14           79.     The allegations in the first and second sentences of paragraph 79 purport to
15   characterize the 2020 Rule and the 2019 Rule, which speak for themselves and are the best evidence
16   of their contents. Any allegations contrary to the plain language and meaning of these documents
17   are denied. The Sacketts lack information sufficient to form a belief as to the truth of the allegations
18   in the third and fourth sentences of paragraph 79, and on that basis deny the same. The allegations
19   in the final sentence of paragraph 79 purport to characterize EPA and Department of the Army,
20   Resource and Programmatic Assessment for the Navigable Waters Protection Rule: Definition of
21   “Waters of the United States” (Jan. 23, 2020), EPA-HQ-OW-2018-0149 (Resource and
22   Programmatic Assessment), which speaks for itself and is the best evidence of its contents. Any
23   allegations contrary to the plain language and meaning of this document are denied.
24           80.      The Sacketts lack information sufficient to form a belief as to the truth of the
25   allegations in the first sentence of paragraph 80, and on that basis deny the same. The remaining
26   allegations in paragraph 80 purport to characterize the Agencies’ Resource and Programmatic
27   Assessment, and EPA and Department of the Army, Economic Analysis for the Navigable Waters
28   Protection Rule: “Definition of Waters of the United States” (Jan 22, 2020), EPA-HQ-OW-2018-
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             12
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 13 of 21



 1   0149, which speak for themselves and are the best evidence of their contents. Any allegations
 2   contrary to the plain language and meaning of these documents are denied.
 3           81.     The allegations in paragraph 81 purport to characterize the 2020 Rule and the
 4   Agencies’ Resource and Programmatic Assessment, which speak for themselves and are the best
 5   evidence of their contents. Any allegations contrary to the plain language and meaning of these
 6   documents are denied.
 7           82.     The allegations in paragraph 82 purport to characterize the 2020 Rule, which speaks
 8   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
 9   meaning of this document are denied.
10           83.     The Sacketts lack information sufficient to form a belief as to the truth of the
11   allegations in the first sentence of paragraph 83, and on that basis deny the same. The remaining
12   allegations in paragraph 83 purport to characterize the Agencies’ Resource and Programmatic
13   Assessment, which speaks for itself and is the best evidence of its contents. Any allegations
14   contrary to the plain language and meaning of this document are denied.
15           84.     The Sacketts lack information sufficient to form a belief as to the truth of the
16   allegations in paragraph 84, and on that basis deny the same.
17           85.     The Sacketts lack information sufficient to form a belief as to the truth of the
18   allegations in paragraph 85, and on that basis deny the same.
19           86.     The Sacketts lack information sufficient to form a belief as to the truth of the
20   allegations in paragraph 86, and on that basis deny the same.
21           87.     The Sacketts lack information sufficient to form a belief as to the truth of the
22   allegations in paragraph 87, and on that basis deny the same.
23           88.     The Sacketts lack information sufficient to form a belief as to the truth of the
24   allegations in paragraph 88, and on that basis deny the same.
25   ///
26   ///
27   ///
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             13
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 14 of 21



 1                                     FIRST CAUSE OF ACTION
                      Violation of the Administrative Procedure Act, 5 U.S.C. § 706
 2                     Arbitrary and Capricious and Not in Accordance with Law
 3                    Impermissible Interpretation of “Waters of the United States”

 4           89.     The Sacketts’ responses to paragraphs 1 to 88 are incorporated herein by reference.

 5           90.     The allegations in paragraph 90 constitute conclusions of law and Plaintiffs’

 6   characterization of 5 U.S.C. § 706(2)(A), to which no answer is required; to the extent they may be

 7   deemed allegations of fact, they are denied.

 8           91.     The allegations in paragraph 91 constitute conclusions of law to which no answer is

 9   required; to the extent they may be deemed allegations of fact, they are denied.

10           92.     The allegations in paragraph 92 constitute conclusions of law and Plaintiffs’

11   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed

12   allegations of fact, they are denied.

13           93.     The allegations in paragraph 93 constitute conclusions of law to which no answer is

14   required; to the extent they may be deemed allegations of fact, they are denied.

15           94.     The allegations in paragraph 94 constitute conclusions of law to which no answer is

16   required; to the extent they may be deemed allegations of fact, they are denied.

17                                   SECOND CAUSE OF ACTION
                      Violation of the Administrative Procedure Act, 5 U.S.C. § 706
18                     Arbitrary and Capricious and Not in Accordance with Law
                              Disregard of Scientific Evidence, Prior Agency
19                               Factual Findings and Policy and Practice

20           95.     The Sacketts’ responses to paragraphs 1 to 94 are incorporated herein by reference.

21           96.     The allegations in paragraph 96 constitute conclusions of law to which no answer is

22   required; to the extent they may be deemed allegations of fact, they are denied.

23           97.     The allegations in paragraph 97 constitute conclusions of law to which no answer is

24   required; to the extent they may be deemed allegations of fact, they are denied.

25           98.     The allegations in paragraph 98 constitute conclusions of law to which no answer is

26   required; to the extent they may be deemed allegations of fact, they are denied.

27   ///

28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                            14
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 15 of 21



 1           99.     The allegations in paragraph 99 constitute conclusions of law and Plaintiffs’
 2   characterization of the 2020 Rule and 2015 Connectivity report, to which no answer is required; to
 3   the extent they may be deemed allegations of fact, they are denied.
 4           100.    The allegations in paragraph 100 constitute conclusions of law and Plaintiffs’
 5   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
 6   allegations of fact, they are denied.
 7           101.    The allegations in paragraph 101 constitute conclusions of law and Plaintiffs’
 8   characterization of the 2020 Rule, to which no answer is required; to the extent they may be deemed
 9   allegations of fact, they are denied.
10           102.    The allegations in paragraph 102 constitute conclusions of law to which no answer
11   is required; to the extent they may be deemed allegations of fact, they are denied.
12
                                      THIRD CAUSE OF ACTION
13                    Violation of the Administrative Procedure Act, 5 U.S.C. § 706
                            Arbitrary and Capricious and Not in Accordance
14                               with Law Failure to Consider Statutory
                                 Objective and Impacts on Water Quality
15

16           103.    The Sacketts’ responses to paragraphs 1 to 102 are incorporated herein by reference.
17           104.    The allegations in paragraph 104 constitute conclusions of law to which no answer
18   is required; to the extent they may be deemed allegations of fact, they are denied.
19           105.    The allegations in paragraph 105 constitute conclusions of law to which no answer
20   is required; to the extent they may be deemed allegations of fact, they are denied.
21           106.    The allegations in paragraph 106 constitute conclusions of law and Plaintiffs’
22   characterization of 33 U.S.C. § 1251(a), to which no answer is required; to the extent they may be
23   deemed allegations of fact, they are denied.
24           107.    The allegations in paragraph 107 purport to characterize the Clean Water Act, which
25   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
26   language and meaning of the statute are denied. The allegations in paragraph 107 also contain
27   conclusions of law to which no answer is required; to the extent they may be deemed allegations
28   of fact, they are denied.
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                            15
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 16 of 21



 1           108.    The allegations in paragraph 108 purport to characterize the Clean Water Act and
 2   the 2020 Rule, which speak for themselves and are the best evidence of their contents. Any
 3   allegations contrary to the plain language and meaning of these documents are denied. The
 4   allegations in paragraph 108 also contain conclusions of law to which no answer is required; to the
 5   extent they may be deemed allegations of fact, they are denied.
 6           109.    The allegations in paragraph 109 constitute conclusions of law to which no answer
 7   is required; to the extent they may be deemed allegations of fact, they are denied.
 8           110.    The allegations in paragraph 110 purport to characterize the Clean Water Act, which
 9   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
10   language and meaning of the statute are denied. The allegations in paragraph 110 also constitute
11   conclusions of law to which no answer is required; to the extent they may be deemed allegations
12   of fact, they are denied.
13                                PLAINTIFFS’ REQUEST FOR RELIEF
14           The remainder of Plaintiffs’ Complaint consists of Plaintiffs’ Request for Relief, which
15   requires no response. To the extent that a response may be deemed required, the Sacketts deny that
16   Plaintiffs are entitled to the relief requested or to any relief whatsoever.
17                                           GENERAL DENIAL
18           The Sacketts hereby deny any allegations of Plaintiffs’ Complaint, whether express or
19   implied, that are not otherwise specifically admitted or qualified herein.
20                                      AFFIRMATIVE DEFENSES
21           Without admitting any of the allegations of Plaintiffs’ Complaint, and without admitting or
22   acknowledging that the Sacketts have any burden to prove any of the following allegations, the
23   Sacketts allege the following as separate and independent affirmative defenses as to all claims and
24   claims for relief asserted by Plaintiffs.
25   ///
26   ///
27   ///
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                              16
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 17 of 21



 1                                     FIRST AFFIRMATIVE DEFENSE
 2                                 (Commerce Clause/Tenth Amendment)
 3           1.      Under the Clean Water Act, the Army Corps of Engineers (Army) and
 4   Environmental Protection Agency (EPA) may only regulate discharges to “navigable waters.” See
 5   33 U.S.C. § 1344(a).
 6           2.      The Navigable Waters Protection Rule defines “navigable waters” to exclude
 7   wetlands unless they abut other regulated waters, are flooded by other regulated waters, or are
 8   separated from other regulated waters only by natural or permeable artificial barriers (collectively
 9   “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1).
10           3.      When enacting the Clean Water Act, Congress had in mind only its traditional
11   regulation of navigation. SWANCC, 531 U.S. at 172.
12           4.      SWANCC holds that isolated ponds are outside of the scope of the term “navigable
13   waters” under the Clean Water Act, based in part on the absence of a clear statement in the Act that
14   would extend regulation to such features, and the limits that the Commerce Clause and Tenth
15   Amendment place on Congress’ regulatory power. 531 U.S. at 174.
16           5.      “Nonregulated wetlands” routinely occur on private property, such as the Sacketts’,
17   that legally is or may be used for a wide variety of land uses and purposes, as an aspect of property
18   ownership and affirmed under state and local law. These uses include but are not limited to farming,
19   ranching, roads, ditches, wells, pipelines, tanks, reservoirs, ponds, windmills, power and
20   telecommunications poles and related infrastructure, fencing, livestock pens and corrals, equipment
21   and storage yards, loading facilities, parking areas, and buildings (including but not limited to barns,
22   sheds, shops, warehouses, stores, garages, and homes). All of these are traditional and customary
23   uses of real property and generally create no nuisance conditions.
24           6.      Property owners such as the Sacketts routinely put their real property to most if not
25   all these uses, consistent with local and state regulation and permitting.
26           7.      Many of these uses coincide with areas that contain “nonregulated wetlands,” and
27   involve non-exempt discharges of dredged or fill material to those features.
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                             17
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 18 of 21



 1           8.      Interpreting “navigable waters” in the Clean Water Act to allow regulation of the
 2   use of “nonregulated wetlands” on private property such as described in the preceding paragraph
 3   would extend federal authority to and beyond the outer reaches of the Commerce Power. The Clean
 4   Water Act contains no clear statement of Congressional intent to regulate to such extent. SWANCC,
 5   531 U.S. at 174. The agencies’ interpreting of the Act in the Navigable Waters Protection Rule to
 6   exclude “nonregulated wetlands” is not an exercise of agency discretion, but instead is compelled
 7   by the Commerce Clause.
 8           9.      Interpreting “navigable waters” in the Clean Water Act to allow regulation of the
 9   use of private property such as described in paragraphs 5-7 above would intrude extensively on
10   local land use regulation and water resource regulation and allocation. The Tenth Amendment
11   reserves government power over these questions to the states. SWANCC, 531 U.S. at 173 (“This
12   concern is heightened where the administrative interpretation alters the federal-state framework by
13   permitting federal encroachment upon a traditional state power.”); see also Rapanos, 547 U.S.
14   at 737-38. Clean Water Act regulation of such activities would amount to a federal veto power over
15   local land use law, zoning, and permitting. The agencies’ interpretation of the Clean Water Act to
16   exclude “nonregulated wetlands” is not an exercise of agency discretion, but instead is compelled
17   by the Tenth Amendment.
18                                     SECOND AFFIRMATIVE DEFENSE
19                                      (Article I/Nondelegation Doctrine)
20           10.     The Navigable Waters Protection Rule interprets “navigable waters” in the Clean
21   Water Act to exclude wetlands unless they abut other regulated waters, are flooded by other
22   regulated waters, or are separated from other regulated waters only by natural or permeable
23   artificial barriers (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1). The Supreme
24   Court has held that while the Clean Water Act regulates some waters that are not navigable-in-fact,
25   it does not regulate all “waters” and that “navigable” must have some limiting meaning. SWANCC,
26   531 U.S. 171-72 (the Act regulates some waters not “deemed ‘navigable’ under the classical
27   understanding of that term” but not all such waters) (quoting Riverside Bayview Homes, 474 U.S.
28   at 133).
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                           18
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 19 of 21



 1           11.     The Act does not define “navigable.” If the term does not have its ordinary meaning
 2   but instead has some broader or different meaning, then the statute unconstitutionally delegates to
 3   EPA and the Army the task of deciding, as a policy matter, what non-navigable wetlands the
 4   agencies will regulate. The agencies themselves see their work as largely one of identifying,
 5   balancing, and selecting among competing policy priorities. See, e.g., 85 Fed. Reg. at 22,264,
 6   22,270-71, 22,277, 22,290, 22,292, 22,300.
 7           12.     In making this delegation, the Clean Water Act lacks any appropriately understood
 8   “intelligible principle” and provides no guidance or criteria to the agencies to circumscribe their
 9   policy decision defining “navigable.”
10           13.     The Act identifies no fact-finding that the agencies must engage in to define
11   “navigable.”
12           14.     The Act provides no factors for the agencies to consider, let alone what weight to
13   give to any such factors, in determining the meaning of “navigable.”
14           15.     If “navigable” in the statute means something other than “navigable-in-fact,” such
15   that the exclusion of “nonregulated wetlands” from the definition of “navigable waters” is not
16   compelled by the text of the Act and/or the Commerce Clause and Tenth Amendment, then the
17   statute delegates unbounded discretion to the agencies to define the term, in violation of the non-
18   delegation doctrine, and Article I of the Constitution (vesting “all legislative powers” in the
19   Congress).
20           16.     If the regulation of “non-regulated wetlands” would violate Article I and the Non-
21   Delegation Doctrine, then the Army and EPA’s decision to exclude such “non-regulated wetlands”
22   from the scope of the Navigable Waters Protection Rule cannot be legally invalid on any basis, nor
23   can it be set aside or enjoined under the Administrative Procedure Act.
24                                     THIRD AFFIRMATIVE DEFENSE
25                                           (Void for Vagueness)
26           17.     The Navigable Waters Protection Rule interprets “navigable waters” in the Clean
27   Water Act to exclude wetlands unless they abut other regulated waters, are flooded by other
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                            19
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 20 of 21



 1   regulated waters, or are separated from other regulated waters only by natural or permeable
 2   artificial barriers (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1).
 3           18.     The Act does not define “navigable.” If the term does not have its ordinary meaning
 4   but instead has some broader or different meaning, the Act gives no notice of that meaning or its
 5   contours. The agencies themselves see their work as largely one of identifying, balancing, and
 6   selecting among competing policy priorities, rather than elaborating a technical definition of some
 7   commonly known term. See, e.g., 85 Fed. Reg. at 22,264, 22,270-71, 22,277, 22,290, 22,292,
 8   22,300; see also Sackett v. EPA, 566 U.S. 120, 133 (2012) (Alito, J., concurring) (“the words
 9   themselves are hopelessly indeterminate.”).
10           19.     The Due Process Clause of the U.S. Constitution requires that criminal statutes
11   provide adequate notice of the conduct which they proscribe to those who must comply. United
12   States v. Lanier, 520 U.S. 259, 265-67 (1997). The Clean Water Act imposes criminal penalties. 33
13   U.S.C. § 1319(c).
14           20.     The rule of lenity also requires that statutes with criminal penalties be interpreted in
15   the light most favorable to criminal defendants. United States v. Granderson, 511 U.S. 39, 54
16   (1994) (“[W]here text, structure, and history fail to establish that the Government’s position is
17   unambiguously correct—we apply the rule of lenity and resolve the ambiguity in [the defendant’s]
18   favor.”).
19           21.     If the term “navigable” in the Act does not have the ordinary meaning of
20   “navigable,” but at the same time does not encompass “all waters,” then it is impossible for any
21   regulated party to know from the statute what waters are regulated unless and until the agencies
22   give some meaning to the term.
23           22.     A statute whose requirements are only knowable after they are “interpreted” by
24   enforcement officials is a classic violation of the void for vagueness doctrine. If “navigable” is
25   interpreted in a way that its meaning is unknown absent case by case agency interpretation, then
26   the statute fails to give constitutionally adequate notice of the conduct that it proscribes and is void-
27   for-vagueness under the Due Process Clause.
28   ///
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                              20
      Case 3:20-cv-03005-RS Document 45-1 Filed 05/21/20 Page 21 of 21



 1           23.     If “navigable” as used in the Clean Water Act is void-for-vagueness, then the
 2   decision of the Army and EPA to exclude “nonregulated wetlands” from the scope of the Navigable
 3   Waters Protection Rule cannot be legally unsound under any basis, nor can it be set aside or
 4   enjoined under the Administrative Procedure Act.
 5                                     RESERVATION OF DEFENSES
 6           24.     The Sacketts reserve the right to amend this Answer and to assert additional
 7   defenses.
 8                                      PRAYER FOR RELIEF
 9           Defendant-Intervenors pray that Plaintiffs take nothing by their Complaint, and that the
10   Court award Defendant-Intervenors their costs and attorneys’ fees, and any other relief the Court
11   may deem just and proper.
12           DATED: May 21, 2020.
13                                                   Respectfully submitted,
14                                                   ANTHONY L. FRANÇOIS
                                                     CHARLES T. YATES
15

16                                                   By        /s/ Anthony L. François
                                                               ANTHONY L. FRANÇOIS
17
                                                     Attorneys for Defendant-Intervenors
18                                                   Chantell and Michael Sackett
19

20

21

22

23

24

25

26

27

28
     Answer of Defendant-Intervenors
     No. 3:20-cv-03005-RS                          21
